Filed 6/23/21 Doe v. El Dorado Union High School District CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                           (El Dorado)
                                                                 ----




JANE DOE et al.,                                                                               C089531

                   Plaintiffs and Appellants,                                   (Super. Ct. Nos. PC20180052,
                                                                                        PC20180077)
         v.

EL DORADO UNION HIGH SCHOOL DISTRICT,

                   Defendant and Respondent.




         Appellants are two former students of the El Dorado Union High School District
(the District) who allege they were sexually assaulted by one of the District’s former
teachers. After they sued the District for sexual harassment and negligence, the District
filed a motion for judgment on the pleadings. It argued that, under the District’s claim-
presentation regulation, parties seeking to sue the District first need to present a timely
written claim to the District describing the nature of their claim and the monetary relief
they seek. But because, the District went on, appellants failed to present the required


                                                                   1
written claim within six months of their being sexually assaulted, as required in the
District’s regulation, their suit is now forever barred. The trial court agreed.
       We reverse the court’s judgment. Much in the law has changed since the court
issued its decision. Most relevant here, in a 2019 amendment to Code of Civil Procedure
section 340.1, the California Legislature provided that a claim for childhood sexual
assault “that has not been litigated to finality and that would otherwise be barred as of
January 1, 2020, because the applicable . . . claim presentation deadline. . . had expired, is
revived, and these claims may be commenced within three years of January 1, 2020” and
potentially even later. Because this law revives appellants’ claims here, even if they were
previously barred by the District’s claim-presentation regulation, we reverse.

                                     BACKGROUND
       Because this case comes to us following a judgment on the pleadings, we assume
the truth of all properly pleaded material allegations in appellants’ complaints. (See
People ex rel. Harris v. Pac Anchor Transportation, Inc. (2014) 59 Cal.4th 772, 777.)
       According to the two complaints in this case, Jane Doe and Jane Roe1 are both
former students of the District who, when between 16- and 17-years old, were sexually
assaulted by Daniel Mummy, a former teacher at the District. Over several months in
2016 and 2017, and during class hours, Mummy repeatedly hugged Doe and Roe,
grabbed their breasts and buttocks, caressed their backs, and made sexual advances
toward the two students. He continued this conduct until he was arrested after another
student contacted the police. Mummy was afterward “charged with seven different
misdemeanor []counts of molesting children and a serious felony charge of sexual battery
by a person of authority.”




1       Both Doe and Roe are referred to as Jane Doe in their respective complaints. But
for clarity, we refer to one as Jane Doe and the other as Jane Roe.

                                                  2
       Before Mummy began assaulting Doe and Roe, the complaints alleged, the
District “knew, or reasonably should have known, that Mummy had previously engaged
in unlawful sexually-related conduct with minors at schools” in the District. But rather
than take steps to prevent further sexual abuse of children, the District instead “ignored
and/or actively concealed the sexual harassment and abuse . . . that had already
occurred.”
       Based on this conduct, Doe and Roe both separately sued the District in 2018 for
sexual harassment and various counts of negligence. On the District’s motion, the two
suits were later consolidated.
       Several months after appellants filed their suits, the District filed a motion for
judgment on the pleadings, arguing that appellants needed to present their claims to the
District in writing before filing suit in court—something they had never done. The
District reasoned that, as allowed under the Government Claims Act (the Act; Gov.
Code,2 § 810 et seq.), it had passed a regulation requiring those who seek money or
damages against the District for any injury to present their claims to the District “no later
than 6 months after the accrual of the cause of action.” And, it argued, because
appellants had not complied with this process and no longer could comply with this
process given the passage of time, both their complaints failed as a matter of law.
       The trial court agreed. It thus dismissed appellants’ claims without leave to
amend.
       Appellants timely appealed.




2      Undesignated statutory references are to the Government Code.

                                                  3
                                        DISCUSSION
                                                I
                                      Legal Background
       “Enacted in 1963, the Government Claims Act . . . is a comprehensive statutory
scheme governing the liabilities and immunities of public entities and public employees
for torts.” (Quigley v. Garden Valley Fire Protection Dist. (2019) 7 Cal.5th 798, 803.) It
describes the circumstances when a public entity may be liable for injuries (§ 815) and,
relevant here, it describes the procedures for bringing claims against public entities (§§
900-935.9).
       In general, the Act requires parties seeking money or damages against a local
public entity, like a public school district, to present their claims to the entity before filing
suit. (§ 905; see also § 900.4 [defining “[l]ocal public entity”].) And it requires these
parties to present their claims promptly—“not later than six months after the accrual of
the cause of action” for “claim[s] relating to a cause of action for . . . injury.” (§ 911.2.)
This prefiling presentation requirement is intended “ ‘to provide the public entity
sufficient information to enable it to adequately investigate claims and to settle them, if
appropriate, without the expense of litigation.’ [Citation.]” (McWilliams v. City of Long
Beach (2013) 56 Cal.4th 613, 619.)
       But not all types of claims are subject to this requirement. Section 905 generally
requires compliance with the Act’s claim-presentation requirement for “all claims for
money or damages against local public entities,” but it then lists 15 categories of claims
that are exempt from this requirement. One of those exemptions is for “[c]laims made
pursuant to Section 340.1 of the Code of Civil Procedure for the recovery of damages
suffered as a result of childhood sexual assault.” (§ 905, subd. (m).) Code of Civil
Procedure section 340.1, as relevant for our purposes, describes “the time for
commencement of” an “action for recovery of damages suffered as a result of childhood
sexual assault.” (Code Civ. Proc., § 340.1, subd. (a).) During the time of the alleged

                                                    4
conduct here, it provided: “In an action for recovery of damages suffered as a result of
childhood sexual abuse, the time for commencement of the action shall be within eight
years of the date the plaintiff attains the age of majority or within three years of the date
the plaintiff discovers or reasonably should have discovered that psychological injury or
illness occurring after the age of majority was caused by the sexual abuse, whichever
period expires later. . . .” (Sen. Bill No. 1779 (2002-2003 Reg. Sess.) Stats. 2002, ch.
149, § 1.)
       The Legislature added this exception for childhood sexual assault in the wake of
the California Supreme Court’s decision in Shirk v. Vista Unified School Dist. (2007) 42
Cal.4th 201. The court there found that monetary claims for “ ‘injury to person,’ ”
including those relating to childhood sexual molestation, were subject to the Act prefiling
presentation requirements and so needed to be presented to the relevant governmental
body within six months of the accrual of the cause of action. (Id. at pp. 208-210.) But
following the decision, after commenters said requiring sexual assault victims to present
their claims within six months of being abused was too short a period, the Legislature
enacted section 905, subdivision (m) to exempt childhood sexual assault from the Act’s
claim-presentation requirement. (Assem. Com. on Judiciary, Analysis of Sen. Bill No.
640 (2007-2008 Reg. Sess.) as amended June 9, 2008, p. 1.) According to two bill
analyses concerning this enactment, the “bill [wa]s intended to address the Shirk decision
by expressly providing that childhood sexual abuse actions against public entities are
exempted from government tort claims requirements and the six-month notice
requirement.” (Id. at p. 2; Sen. Rules Com., Analysis of Sen. Bill No. 640 (2007-2008
Reg. Sess.) as amended July 14, 2008, p. 2.)
       But although the Legislature may have sought to exempt childhood sexual abuse
actions from the Act’s six-month notice requirement, many local governments favored
retaining a prefiling notice requirement for these types of actions. And so, to maintain it,
many of these local governments afterward enacted their own prefiling notice

                                                  5
requirements. They purported to do so under section 935 of the Act, which, relevant
here, provides: “Claims against a local public entity for money or damages which are
excepted by Section 905 from [the Act’s claim-presentation requirement], and which are
not governed by any other statutes or regulations expressly relating thereto, shall be
governed by the procedure prescribed in any charter, ordinance, or regulation adopted by
the local public entity.” (§ 935, subd. (a).) In the view of these local governments,
because childhood sexual assault claims were now “excepted by Section 905 from [the
Act’s claim-presentation requirement]” and “are not governed by any other [claim-
presentation] statutes or regulations,” local public entities now had authority under
section 935 to establish their own procedures governing these types of claims.
       After learning of this practice, the Legislature added in 2018 a new subdivision to
section 935 to clarify that it does not authorize local governments to adopt claim-
presentation requirements for “claims of childhood sexual abuse made as described in
subdivision (m) of Section 905. This subdivision is declaratory of existing law.” (§ 935,
subd. (f); Sen. Bill No. 1053 (2017-2018 Reg. Sess.) Stats. 2018, ch. 153, § 1.)
According to several bill analyses for the amendment, although the Legislature enacted
section 905, subdivision (m) to do away with any prefiling notice requirement for
childhood sexual assault claims, “numerous public entities, including school districts,
have been using another statute, Section 935 of the Government Code, to circumvent and
undermine . . . Section 905(m). . . . This bill explicitly prohibits this practice and
effectuates the intent of the Legislature in enacting [section 905(m)]. . . .” (Sen. Rules
Com., Analysis of Sen. Bill No. 1053 (2017-2018 Reg. Sess.) as amended May 24, 2018,
p. 4; see also Assem. Com. on Judiciary, Analysis of Sen. Bill No. 1053 (2017-2018 Reg.
Sess.) as amended May 24, 2017, p. 5.)
       In 2019, the Legislature also amended Code of Civil Procedure section 340.1 to
revive certain claims that would otherwise have been barred because of an applicable
claim-presentation deadline. The amendment applies to three types of childhood sexual

                                                  6
assault actions: (1) “[a]n action against any person for committing an act of childhood
sexual assault,” (2) “[a]n action for liability against any person or entity who owed a duty
of care to the plaintiff, if a wrongful or negligent act by that person or entity was a legal
cause of the childhood sexual assault that resulted in the injury to the plaintiff,” and (3)
“[a]n action for liability against any person or entity if an intentional act by that person or
entity was a legal cause of the childhood sexual assault that resulted in the injury to the
plaintiff.” For these three types of actions, the amendment provides: “Notwithstanding
any other provision of law, any claim for damages described in paragraphs (1) through
(3), inclusive, . . . that has not been litigated to finality and that would otherwise be
barred as of January 1, 2020, because the applicable statute of limitations, claim
presentation deadline, or any other time limit had expired, is revived, and these claims
may be commenced within three years of January 1, 2020. A plaintiff shall have the later
of the three-year time period under this subdivision or the time period under subdivision
(a) as amended by the act that added this subdivision.” The referenced subdivision (a), in
turn, adds that “the time for commencement of the action shall be within 22 years of the
date the plaintiff attains the age of majority or within five years of the date the plaintiff
discovers or reasonably should have discovered that psychological injury or illness
occurring after the age of majority was caused by the sexual assault, whichever period
expires later. . . .” (Code Civ. Proc., § 340.1, subds. (a), (q); Assem. Bill No. 218 (2019-
2020 Reg. Sess.) Stats. 2019, ch. 861, § 1.)
                                               II
                                     Appellants’ Claims
       Appellants raise two principal arguments in their opening brief. First, they
contend the District never had authority to impose a claim-presentation requirement for
childhood sexual assault claims. The District, they note, argued it had authority to
impose this requirement under section 935—which, again, authorizes local public entities
to establish their own requirements for claims “which are excepted by Section 905 from

                                                    7
[the Act’s claim-presentation requirement], and which are not governed by any other
statutes or regulations expressly relating thereto.” (§ 935, subd. (a).) In appellants’ view,
however, section 935 lends them no support because childhood sexual assault claims are
“governed by” another statute—namely, Code of Civil Procedure section 340.1. Second,
appellants argue that, in any event, the 2018 amendment to section 935—which explicitly
prohibits local governments from adopting claim-presentation requirements for childhood
sexual abuse claims—applies retroactively and bars the District from enforcing their
claim-presentation requirement in this case.3
       In their reply brief, following the Legislature’s 2019 amendment to Code of Civil
Procedure section 340.1, appellants offer a third argument. Regardless of their other
arguments, appellants say, this amendment alone “unequivocally” revives their childhood
sexual assault claims.
       We agree with this last argument. Under the current version of Code of Civil
Procedure section 340.1, again, a claim of childhood sexual assault “that has not been
litigated to finality and that would otherwise be barred as of January 1, 2020, because the
applicable . . . claim presentation deadline. . . had expired, is revived, and these claims
may be commenced within three years of January 1, 2020,” and potentially even later.



3       The District contests both arguments. First, it asserts that appellants are wrong to
say that childhood sexual assault are, within the meaning of section 905, “governed by”
Code of Civil Procedure section 340.1. The language “not governed by any other statutes
or regulations expressly relating thereto” in section 905, the District maintains, refers to
statutes or regulations “expressly relating” to claims procedures, and Code of Civil
Procedure section 340.1 establishes a statute of limitations, not a claims procedure.
Second, the District argues, the 2018 amendment to section 935 does not apply
retroactively. Statutes, it asserts, are presumed to operate prospectively only, and even
though the 2018 amendment purported to be “declaratory of existing law,” that was not
enough to overcome the strong presumption against retroactivity. (See McClung v.
Employment Development Dept. (2004) 34 Cal.4th 467, 476 [statutory amendment that
said its provisions were merely “declaratory of existing law” did not overcome the
presumption against retroactivity].)

                                                  8
(Code Civ. Proc., § 340.1, subds. (a), (q).) To the extent appellants’ claims were ever
barred at all, this language plainly revives them. Appellants’ childhood sexual assault
claims against the District were never “litigated to finality” and were (in the view of the
trial court, at least) “barred as of January 1, 2020, because the applicable . . . claim
presentation deadline. . . had expired.” Under the plain language of Code of Civil
Procedure section 340.1, appellants’ claims are “revived” (to the extent they were ever
barred) and may now be pursued in court. (Code Civ. Proc., § 340.1, subd. (q); see also
id., subds. (a), (r); § 935, subd. (f).)
       Our conclusion in this regard mirrors that in Coats v. New Haven Unified School
District (2020) 46 Cal.App.5th 415. There too, the appellants sued a school district
alleging childhood sexual abuse by one of the school’s teachers. (Id. at p. 418.) There
too, the trial court dismissed the appellants’ claim because they failed to comply with the
school district’s claim-presentation requirement. (Id. at pp. 418-419.) And there too, the
Court of Appeal reversed based on the 2019 amendment to Code of Civil Procedure
section 340.1. According to the court, “[i]n the face of a revival provision expressly and
unequivocally encompassing claims of childhood sexual abuse previously barred for
failure to present a timely government claim, it is clear we must reverse the trial court’s
judgment and remand for further proceedings on appellants’ complaint.” (Coats, at pp.
430-431.) We find likewise here.




                                                  9
                                        DISPOSITION
       The judgment is reversed. Appellants are entitled to recover their costs on appeal.
(Cal. Rules of Court, rule 8.278(a).)



                                                    /s/
                                                BLEASE, Acting P. J.



We concur:



    /s/
HULL, J.



    /s/
HOCH, J.




                                               10